 Case: 2:20-cv-04165-SDM-EPD Doc #: 13 Filed: 10/14/20 Page: 1 of 2 PAGEID #: 29




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION


NATASHA HUBBARD,

            Plaintiff,                               Case No.: 2:20-cv-04165-SDM-EPD

       v.


JPMORGAN CHASE BANK, N.A.,
            Defendant.




                                  NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that Plaintiff Natasha Hubbard and JPMorgan Chase

Bank, N.A. (“Chase”) have settled all claims between them in this matter. The parties are in the

process of completing the final settlement documents and expect to file a Stipulated Dismissal

with Prejudice within the next sixty (60) days. Plaintiff kindly requests the Court vacate any

pending deadlines in this matter. Plaintiff further requests that the Court retain jurisdiction for

any matters related to completing and/or enforcing the settlement

                                                       RESPECTFULLY SUBMITTED,

                                                       COZMYK LAW OFFICES, LLC

Date: October 14, 2020                                 By: /s/Peter Cozmyk
                                                       Peter Cozmyk (78862)
                                                       6100 Oak Tree Blvd., Suite 200
                                                       Independence, OH 44131
                                                       pcozmyk@cozmyklaw.com
                                                       P: (870) 570-4440
                                                       F: (216) 485-2125
                                                       Attorneys for Plaintiff
                                                       Natasha Hubbard




                                                 -1-
 Case: 2:20-cv-04165-SDM-EPD Doc #: 13 Filed: 10/14/20 Page: 2 of 2 PAGEID #: 30




                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 14, 2020, I electronically filed with the Clerk of

Court the foregoing document using the CM/ECF system, which will send notification of such

filing to all counsel of record.

        /s/Diego Sanchez




                                             -2-
